A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CARL H LAYNO/           Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                             

 EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 5-13 directed to non-elected products without traverse.  Accordingly, claims 5-13 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Glen Belvis on 6/28/29.

The application has been amended as follows:
Specification:
In par. 1 (2/12/18):
-in line 2: “12/217,295” will change to “12/217,295, issued as U.S. Patent 9,889,043,”

-in line 9: “11/414,838 filed May 1, 2006,” will change to “11/414,838 filed May 1, 2006, which issued as U.S. Patent 8,262,646,”
-in line 11: “11/337,127 filed January 20, 2006,” will change to “11/337,127 filed January 20, 2006, which issued as U.S. Patent 10,842,675,”
Claims:

1. A system for treating conditions of [[a]]the crystalline lens of an eye comprising: 
	a laser for providing a laser beam, the beam being of sufficient power to cut tissue of the crystalline lens via photodisruption and provide therapeutic effects on [[a]]the tissue of the crystalline lens
	an attenuator; 
	the attenuator positionable between a first and a second position, wherein the first position is on a path of the beam and the second position is out of the path of the beam; 
	laser focusing optics; 
	a scanner; 
	a control system for directing the laser beam to the tissue with the scanner and the focusing optics; and 
	a range determination system to determine a relative distance with respect to a portion of the crystalline lens; 
such that the beam does not cut the crystalline lens tissue, while still having sufficient power to be used for range determinations.
	Claim 14 will be replaced in its entirety by
	14. The system of Claim 1, wherein the attenuator is positioned before the scanner, the scanner configured to scan the beam after the laser beam passes through the attenuator and enters the scanner.


	 			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claim 1 as presented above and taken as a whole. The closest prior art is US 2004/0102765 by Koenig, yet it fails to teach the combination of a laser with sufficient power to cut tissue of the crystalline lens of an eye via photodisruption and an attenuator positionable between two positions, one on a path of the beam and one out of the path, a control system for directing the laser beam to the tissue with the scanner and the focusing optics, and a range determination system to determine a relative distance with respect to a portion of the crystalline lens, in addition to the other limitations as presented in Claim 1. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792